                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


LABORATORY CORPORATION OF AMERICA, INC.,

        Plaintiff,

vs.                                                           No. 2:19-cv-00495 SMV-KRS

SCOTT MCMAHON, M.D., individually, and
WHOLE WORLD HEALTH CARE, P.C.,

        Defendants.


      STIPULATED ORDER MODIFYING DATE FOR SETTLEMENT CONFERENCE
                        AND RELATED DEADLINES

        THIS MATTER comes before the Court on the parties’ stipulation to modify the date of

the settlement conference and related deadlines as set forth in the Order Setting Settlement

Conference, filed September 20, 2019. (Doc. No. 29).

        IT IS ORDERED that:

        The date for the settlement conference is changed to:       February 5, 2020.

        Plaintiff’s letter due to Defendants is changed to:         January 15, 2020.

        Defendants’ letter due to Plaintiff is changed to:          January 20, 2020.

        Confidential position papers (and any audio/video
        recordings) due to Court is changed to:                     January 27, 2020.

        All other provisions of the Order Setting Settlement Conference not modified herein

remain in force and effect.


                                              __________________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
Submitted by:


/s/ Brian P. Brack
Brian P. Brack
Dixon•Scholl•Carrillo•P.A.
P.O. Box 94147
Albuquerque, N.M. 87199-4147
Phone: (505) 244-3890
Fax: (505) 244-3889
bbrack@dsc-law.com

Attorneys for Defendants



Approved by:

MONTGOMERY & ANDREWS, P.A.


Approved via email 1/9/2020
Kaleb W. Brooks
Suzanne C. Odom
Post Office Box 2307
Santa Fe, New Mexico 87504-2307
(505) 982-3873
kwbrooks@montand.com
sco@montand.com

Attorneys for Plaintiff




                                  2
